                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 PATRICK SIMS,                                     )
                                                   )
        Plaintiff,                                 )
 v.                                                )          No. 2:19-cv-02358-SHL-tmp
                                                   )
 CITY OF MEMPHIS,
                                                   )
        Defendant.                                 )

              ORDER ADOPTING REPORT AND RECOMMENDATION AND
                  GRANTING DEFENDANT’S MOTION TO DISMISS


       Before the Court is Magistrate Judge Tu M. Pham’s (“Magistrate Judge”) Report and

Recommendation (ECF No. 18), filed September 20, 2019, recommending that the Court grant

Defendant City of Memphis’s Motion to Dismiss. (ECF No. 11.)

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint for failure to state a claim. 28 U.S.C.

§ 636(b)(1)(B). “Within 14 days after being served with a copy of the recommended disposition,

a party may serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (2017). A district

court reviews de novo only those proposed findings of fact or conclusions of law to which a

party specifically objects. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff has filed no response to Defendant’s Motion to Dismiss (ECF No. 11) or the

Court’s Order to Show Cause (ECF No. 16) and has not objected to the Magistrate Judge’s

Report and Recommendation. (ECF No. 18.) All Plaintiff’s deadlines have now passed. The

Court has reviewed the Report for clear error and finds none. Therefore, the Court ADOPTS the

Magistrate Judge’s Report GRANTS Defendant’s Motion to Dismiss.
IT IS SO ORDERED, this 3rd day of December, 2019.

                                       s/ Sheryl H. Lipman
                                       SHERYL H. LIPMAN
                                       UNITED STATES DISTRICT JUDGE




                                   2
